Title: John Adams to Abigail Adams, 25 December 1786
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Grosvenor Square Christmas Day
     
     I hope you have had a Pleasant Journey and are happy in your tour. I am, in a state of Phylosophic Solitude, that has hitherto been very tolerable, because I know my Treasures are not far off. But, as soon as the Novelty of it, wears off, and my occupation shall cease it will grow tedious enough. Dont hurry yourself however nor your Friends, but improve the opportunity to see, whatever you have an Inclination to see. I shall receive the Benefit of your observations when We meet and with more Pleasure than I could have made them perhaps in Person. Love to the Coll and my Nabby Smith, and Compliments to all the Party.
     A Letter from Squire Storer is in closed. Barnet is arrived some­where but I have no letter yet, but one from Storer in which this was in closed. Yours forever
     
      John Adams
     
    